Title: From George Washington to John Jay, 13 December 1778
From: Washington, George
To: Jay, John


  
    Sir,
    Head Quarters Middle brook [N.J.] 13th Decr 1778.
  
It has not been in my power to return an answer to your favor of the 6th Instt till now. The letter met me on the road, seperated from my papers, and I did not reach this place till late on the 11th; since which I have been much employed, in attending to the disposition for hutting the Army; but in the mean time the objects of the dispatch have engaged my utmost consideration.
The earnest desire I have to pay the strictest compliance in every instance with the views and instructions of Congress, cannot but make me feel the greatest uneasiness when I find myself in circumstances of hesitation or doubt with respect to their directions. But the perfect confidence I have in the justice and candor of that honble body, emboldens me to communicate without reserve the difficulties which occur in the execution of their present order; and the indulgence I have experienced on every former occasion, induces me to imagine that the liberty I now take will not meet with disapprobation.
I have attentively taken up the report of the Committee of the 5th (approv’d by Congress) on the subject of my letter of the 11th Ulto on the proposed expedition into Canada. I have considered it in several lights, and sincerely regret that I should feel myself under any embarrassment in carrying it into execution. Still I remain of opinion from a general review of things, and the state of our resources, that no extensive system of co-operation with the French, for the complete emancipation of Canada, can be positively decided on, for the ensuing year. To propose a plan of perfect co-operation with a foreign power, without a moral certainty in our Supplies; and to have that plan actually ratified with the Court of Versailles, might be attended in case of failure in the conditions on our part with very fatal effects.
  If I should seem unwilling to transmit the plan as prepared by Congress, with my observations, it is because I find myself under a necessity (in order to give our Minister sufficient ground to found an application on) to propose something more than a vague & indecisive plan; which even in the event of a total evacuation of these States by the Enemy, may be rendered impracticable in the execution, by a variety of insurmountable obstacles. Or, if I retain my present sentiments,  
    
    
    
    and act consistently, I must point out the difficulties as they appear to me which must embarrass his negotiations, and may disappoint the views of Congress.
But proceeding on the idea of the enemy’s leaving these States before the active part of the ensuing Campaign, I should fear to hazard a mistake as to the precise aim and extent of the views of Congress. The line of conduct that I am to observe in writing to our Minister at the Court of France, does not appear sufficiently deliniated. Were I to undertake it, I should be much affraid of erring through misconception. In this delemma I would esteem it a particular favor to be excused from writing at all, on the Subject, especially as it is the part of candor in me, to acknowledge, that I do not see my way clear enough to point out such a plan for co-operation as I conceive to be consistent with the ideas of Congress, & that will be sufficiently explanatory with respect to time & circumstances to give efficacy to the measure. But if Congress still think it necessary for me to proceed in the business, I must request their more definitive & explicit instructions, and that they will permit me, previous to transmitting the intended dispatches, to submit them to their determination.
I could wish to lay before Congress more minutely the State of the Army, the condition of our Supplies, and the requisites necessary for carrying into execution an undertaking that may involve the most serious events. If Congress think this can be done more satisfactorily in a personal conference, I hope to have the Army in Such a Situation before I can receive their answer, as to afford me an oppertunity of giving my attendance.
I would only add, that I shall chearfully comply with the directions of Congress relative to making every preparation in our power for an Expedition against Niagara; and for such further operations to the Northward as time & circumstances shall enable us to carry on. Measures for this purpose have been taken in part for sometime past, and I shall pursue them vigorously. The subject has long engaged my contemplation, and I am thoroughly convinced of the expediency & policy of doing every thing practicable, on our part, for giving security to our Frontiers, by the reduction of those places which facilitate annoying them, and even for accomplishing the annexation of Canada to the Union. I have the honor to be with the greatest respect Yr Most Obedt Servt
  
    Go: Washington
  
  
P.S. I have detained the letter to the Marquiss till your further Instructions. The Waters have been so high as to prevent the Express setting out yesterday, with this dispatch, as was intended.
  

  G. W——n

 